Pannell, Judge.
An action seeking declaratory judgment was brought by the appellee plaintiffs against the appellant defendants. A general demurrer of the defendants to plaintiffs’ petition was overruled and the defendants entered their appeal to this court. On the same day that the order overruling the general demurrer was entered, the trial court entered a separate order as follows: “It appearing to the court that plaintiffs have parted with title to the real estate involved in this controversy, the temporary restraining order heretofore entered shall remain in effect for a period of one month only from the date of this order and thereafter shall expire.” The plaintiffs having parted with their title to the real estate, their right to which they sought to have declared in this case, the case became moot, and 'apparently was moot at the time the order overruling the general demurrers was entered. This court will not decide a moot case. Under these circumstances the appeal must be dismissed. See Kight v. Gilliard, 215 Ga. 152 (109 SE2d 599).

Appeal dismissed.